UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-5226


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RAYON ANTHONY COLEMAN,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:09-cr-00485-RBH-3)


Submitted:   January 31, 2011             Decided:   February 23, 2011


Before SHEDD and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jeffrey M. Brandt, ROBINSON & BRANDT, P.S.C., Covington,
Kentucky, for Appellant.     William N. Nettles, United States
Attorney, Alfred W. Bethea, Jr., Assistant United States
Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Rayon Anthony Coleman was found guilty by a jury of

conspiracy to possess with intent to distribute 500 grams or

more    of   cocaine    (Count     1)   and    possession    with        intent   to

distribute 500 grams or more of cocaine (Count 2).                            He was

sentenced to ninety-seven months of imprisonment on each count

to run concurrently.        On appeal, Coleman raises two sentencing

issues: (1) whether the district court erred by failing to grant

him a    two-level     downward    adjustment    because     he    was    a   “minor

participant”    under    U.S.     Sentencing    Guidelines    Manual       (“USSG”)

§ 3B1.2(b) (2009); and (2) whether his sentence was unreasonable

and greater than necessary under 18 U.S.C.A. § 3553(a) (West

2000 & Supp. 2010).      For the reasons that follow, we affirm.

             First, we review the denial of a downward adjustment

pursuant to USSG § 3B1.2 for clear error.                    United States v.

Pratt, 239 F.3d 640, 646 (4th Cir. 2001) (providing standard).

A defendant seeking a mitigating adjustment under § 3B1.2 bears

the burden of proving by a preponderance of the evidence that he

is entitled to the adjustment, United States v. Akinkoye, 185

F.3d 192, 202 (4th Cir. 1999); United States v. Palinkas, 938

F.2d 456, 460 (4th Cir. 1991), judgment vacated on other grounds

by,    Kochekian   v.    United    States,     503   U.S.    931    (1992),       op.

reinstated by, United States v. Kochekian, 977 F.2d 905 (4th

Cir. 1992), and we find no clear error in the district court’s

                                        2
determination      that    Coleman    failed       to    show    he   was     a    minor

participant.

            Second, Coleman alleges that his sentence was greater

than     necessary   and     therefore       unreasonable.            After       United

States v. Booker, 543 U.S. 220 (2005), we review a sentence for

reasonableness       using      a     “deferential              abuse-of-discretion

standard.”      Gall v. United States, 552 U.S. 38, 49 (2007).                        We

find     that   Coleman’s    sentence        was    reasonable.          The       court

correctly       calculated    Coleman’s        advisory         sentencing        range,

reviewed the § 3553(a) factors, and sentenced him within that

range.     We apply a presumption of reasonableness on appeal to a

within-Guidelines sentence.            Rita v. United States, 551 U.S.

338, 347 (2007); United States v. Allen, 491 F.3d 178, 193 (4th

Cir. 2007).

            Accordingly,      we     affirm.            We   dispense    with      oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                              AFFIRMED




                                         3